IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-13-00382-CR

BARBARA ANN WILLIAMS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 11-00417-CRF-85


                           MEMORANDUM OPINION


       Barbara Ann Williams pled guilty to aggravated assault and was placed on

community supervision for two years. TEX. PENAL CODE ANN. § 22.02 (West 2011). The

trial court revoked Williams’s community supervision and sentenced her to 10 years in

prison. Because Williams did not meet her burden to establish that her trial counsel

was ineffective, the trial court’s judgment is affirmed.
        In one issue, Williams argues that her trial counsel was ineffective because he

failed to admonish Williams about the possible ramifications of testifying at her

revocation hearing or advising Williams not to testify at the hearing.

        To prevail on a claim of ineffective assistance of counsel, an appellant must meet

the two-pronged test established by the U.S. Supreme Court in Strickland: that (1)

counsel's representation fell below an objective standard of reasonableness, and (2) the

deficient performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668,

687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Lopez v. State, 343 S.W.3d 137, 142 (Tex.

Crim. App. 2011). Unless appellant can prove both prongs, an appellate court must not

find counsel's representation to be ineffective. Lopez, 343 S.W.3d at 142. In order to

satisfy the first prong, appellant must prove, by a preponderance of the evidence, that

trial counsel's performance fell below an objective standard of reasonableness under the

prevailing professional norms. Id. To prove prejudice, appellant must show that there

is a reasonable probability, or a probability sufficient to undermine confidence in the

outcome, that the result of the proceeding would have been different. Id.

        An appellate court must make a "strong presumption that counsel's performance

fell within the wide range of reasonably professional assistance." Id. (quoting Robertson

v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006)). Claims of ineffective assistance of

counsel are generally not successful on direct appeal and are more appropriately urged

in a hearing on an application for a writ of habeas corpus. Id. at 143 (citing Bone v. State,


Williams v. State                                                                      Page 2
77 S.W.3d 828, 833 n. 13 (Tex. Crim. App. 2002)). On direct appeal, the record is usually

inadequately developed and "cannot adequately reflect the failings of trial counsel" for

an appellate court "to fairly evaluate the merits of such a serious allegation."          Id.

(quoting Bone, 77 S.W.3d at 833 (quoting Thompson v. State, 9 S.W.3d 808, 813-814)).

        Here, counsel admonished Williams before she testified that no one could make

her testify and that she had the right to remain silent. Williams understood and stated

that she wanted to testify. The record is silent as to whether or not counsel failed to

give Williams any additional admonishments or advice prior to Williams’ decision to

testify. Thus, Williams has failed to meet her burden under Strickland, and her sole

issue is overruled.

        The trial court’s judgment is affirmed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 1, 2014
Do not publish
[CR25]




Williams v. State                                                                      Page 3